NOT PRECEDENTIAL

                                                 UNITED STATES COURT OF APPEALS
                                                      FOR THE THIRD CIRCUIT
                                                           _____________

                                                                      No. 16-2535
                                                                     _____________

                                                               UNITED STATES OF AMERICA

                                                                            v.

                                                                   WILBUR SENAT,
                                                                     a/k/a Wilby

                                                                       Wilbur Senat,
                                                                          Appellant
                                                                    ______________

                                            On Appeal from the United States District Court
                                                      for the District of New Jersey
                                                 (District Court No. 3-13-cr-00558-002)
                                            District Judge: The Honorable Michael A. Shipp
                                                             ______________

                                         Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                                          July 11, 2017
                                                        ______________

                               Before: McKEE, AMBRO, and RESTREPO, Circuit Judges

                                                                 (Filed: August 17, 2017)

                                                                _______________________

                                                                       OPINION*
                                                                _______________________

                                                            
*
 This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
McKEE, Circuit Judge.

       Wilbur Senat appeals his convictions for sex trafficking involving a child in

violation of 18 U.S.C. § 1591(a) and transportation of a minor to engage in prostitution in

violation of 18 U.S.C. § 2423(a). Senat argues that the District Court erred by (1)

prohibiting cross-examination of the minor victim regarding her previous sexual

encounters, (2) admitting evidence of other crimes Senat and others had committed, and

(3) admitting a bus schedule into evidence without proper authentication. We reject each

argument and affirm the convictions.

                                             I.

       The facts of this case are both detailed and disturbing, and we will not repeat them

all here. The broad strokes of the events that led to the conviction of Wilbur Senat for

child trafficking and transportation are as follows. Senat coerced or lured fifteen-year-old

girl S.C. from her home in Haverstraw, New York, where she lived with her aunt and

uncle. After Senat threatened S.C.’s family, she consented to travel with Senat to

Philadelphia, Pennsylvania, via New Jersey. In Philadelphia, Senat kept S.C. in a house

with no electricity or running water, where Senat and his co-defendant forced S.C. to

have sex for money. When she was uncooperative, she was beaten and chained to a pole

in the basement. Eventually, another pimp, Samuel Verrier (or “Dre”), took S.C. and

forced her to strip and have sex for money for several weeks. Police found S.C. when she

was arrested in Bordentown, New Jersey, with Verrier and another pimp.




                                             2
              Senat was subsequently arrested and ultimately found guilty of trafficking and

transportation and sentenced to 15 years imprisonment. He appeals.1

                                                               II.

              Senat first argues that the District Court violated his Sixth Amendment

Confrontation Clause rights when he was prohibited from cross-examining minor victim

S.C. regarding two prior allegations of rape. This argument is waived, and, alternatively,

it fails on the merits.

              Senat argues that in the past, S.C. falsely alleged that four individuals raped her:

her father; Alex Alsope; Armante Smith; and an individual named Davante. The Court

permitted cross as to two of those allegations (those against S.C.’s father and Alex

Alsope) because S.C. admitted the allegations were false, and the government waived any

objection. Regarding the latter two allegations, however, S.C. maintained that the

allegations were true. Defense counsel responded that she was “just concerned about the

lies” and thereafter did not pursue a Rule 412 hearing.2 In short, Senat agreed to the

ruling he now challenges on appeal. His argument is therefore waived.3

              Moreover, even if it had been preserved, Senat could not establish plain error.4

The Confrontation Clause does not limit a district court’s “wide latitude . . . to impose

                                                            
1
  The District Court had jurisdiction pursuant to 18 U.S.C. § 3231. We have appellate
jurisdiction pursuant to 28 U.S.C. § 1291.
2
Ohio App. 90–91.
3
  See United States v. Olano, 507 U.S. 725, 733 (1993) (“[W]aiver is the ‘intentional
relinquishment or abandonment of a known right.’” (quoting Johnson v. Zerbst, 304 U.S.
458, 464 (1938)).
4
  Fed. R. Crim. P. 52(b).

                                                               3
reasonable limits on such cross-examination,” including limits based on “harassment,

prejudice, confusion of the issues, the witness’ safety, or interrogation that is repetitive or

only marginally relevant.”5 Here, evidence of S.C.’s allegations of rape would have had

little probative value.6 Moreover, the District Court did allow Senat to disclose that S.C.

had previously lied about being raped—evidence that supported his defense.

Accordingly, the District Court committed no error in exercising its discretion to exclude

evidence of S.C.’s unrelated sexual behavior pursuant to Federal Rule of Evidence 412.7

              Senat next argues that the District Court committed plain error under Rule 404(b)

by admitting evidence of his and other pimps’ prior crimes. We consider each in turn.

              Senat argues that it was plain error to permit S.C. to testify about an incident in

which she thought she heard Senat shoot another person. S.C. specifically testified that

she was in a van with Senat and his friends when the van parked and Senat got out of the

car. S.C. then heard two gunshots, and Senat ran back to the van. S.C. also testified that

Senat told her later that she had “seen and heard something” she “wasn’t supposed to

hear or see” and that if S.C. didn’t leave for Philadelphia with him he would hurt her and

her family.8 Senat argues that there was “no purpose” in admitting this evidence and “the




                                                            
5
  United States v. John–Baptiste, 747 F.3d 186, 211 (3d Cir. 2014) (quoting United States
v. Mussare, 405 F.3d 161, 169 (3d Cir. 2005)).
6
  See United States v. Tail, 459 F.3d 854, 860–61 (8th Cir. 2006) (affirming the district
court’s exclusion of a sexual abuse victim’s prior rape allegations that were not
“demonstrably false” because they had “only limited probative value”).
7
  Id. at 861.
8
Ohio App. 112.

                                                               4
evidence was not relevant to an issue in the trial.”9 We disagree.

              While Rule 404(b) prohibits the admission of evidence of “a crime, wrong, or

other act” in order to show the character of the defendant,10 relevant evidence with a

proper evidentiary purpose may be admitted.11 “If uncharged misconduct directly proves

the charged offense, it is not evidence of some ‘other’ crime” under Rule 404(b).12 Here,

the fact that S.C. heard gunshots that she thought Senat fired, coupled with Senat’s

subsequent threats, demonstrate how Senat was able to “maintain[]” S.C. for the purpose

of commercial sex under 18 U.S.C. § 1591(a). Therefore, the Court did not commit plain

error in allowing the admission of this evidence.13

              Senat also argues that, under Rule 404(b) and Rule 403, the District Court

improperly admitted S.C.’s testimony that after she was taken from Senat, other pimps

forced her to strip and have sex for money before police returned her to her family.14 We

again disagree.

              As we have explained, “the purpose of Rule 404(b) is simply to keep from the jury




                                                            
9
  Appellant’s Br. 26.
10
   Fed. R. Evid. 404(b).
11
   United States v. Green, 617 F.3d 233, 249 (3d Cir. 2010).
12
   Id.
13
   Although we ultimately agree that this evidence was relevant to showing threats and
coercion, we think it is just barely beyond the reach of Rule 404(b). Given other evidence
that was admitted to show the nature of the relationship between S.C. and Senat, the
District Court would have been well advised to bar evidence of this incident.
Nevertheless, given our standard of review, we cannot conclude that it was plain error to
allow it into evidence.
14
   Appellant’s Br. 25.

                                                               5
evidence that the defendant is prone to commit crimes or is otherwise a bad person.”15

Because other pimps’ actions do not adversely reflect on Senat’s character, Rule 404(b) is

not implicated here. In fact, defense counsel used evidence of Verrier’s actions to portray

him as “the only real pimp in this case,” contrasting him with Senat, whom defense

counsel portrayed as simply S.C.’s “ticket out of Haverstraw” to run away from her strict

aunt and uncle.16

              Nor did the Court commit plain error by failing to exclude the evidence under

Rule 403 balancing. Criminal actions of other pimps are minimally prejudicial to Senat,

and the testimony was relevant to why she was arrested and why she initially lied to the

police.17 As we have explained, “when a trial court is not given the opportunity to

exercise its discretion in striking the [Rule 403] balance, we will seldom find plain

error.”18 This case is no exception.

                Finally, Senat argues that the District Court erred when it admitted a Greyhound

bus schedule into evidence to establish the route S.C. and Senat’s bus took to get from

New York to Philadelphia.19 He contends that the bus schedule was not properly


                                                            
15
   Green, 617 F.3d at 249 (emphasis added) (internal quotation marks omitted).
16
Ohio App. 57, 572.
17
   See Old Chief v. United States, 519 U.S. 172, 189 (1997) (“People who hear a story
interrupted by gaps of abstraction may be puzzled at the missing chapters, and jurors
asked to rest a momentous decision on the story’s truth can feel put upon at being asked
to take responsibility knowing that more could be said than they have heard.”).
18
   United States v. Gatto, 995 F.2d 449, 457 (3d Cir. 1993).
19
   Specifically, the bus schedule was evidence that Senat and S.C.’s bus was routed
through New Jersey, where the case was brought. App. 425. Because the introduction of
the schedule was objected to at trial, our review of the District Court’s interpretation of
 
                                                               6
authenticated because it was introduced through a government expert who “had no

personal knowledge of the bus route.”20 Senat claims the witness was therefore “not

qualified to testify regarding this issue.”21

              This argument is frivolous. Rule 902(11) provides that “records of a regularly

conducted activity” that meet the requirements of the “business record exception” in Rule

803(6) “may be authenticated by way of a certificate from the records custodian.”22 Bus

schedules are obviously records of a regularly conducted business activity under Rule

803.23 Whether the bus actually followed the route on the schedule goes to the weight,

not the admissibility, of the evidence.24 Therefore, the bus schedule was properly

admitted with a certification under Rule 902(11), and it was not necessary that the

witness introducing the document otherwise authenticate it.

                                                                                            III.

              For the reasons set forth above, we affirm the judgment of the District Court.


                                                                                                                                                                                                
the Federal Rules of Evidence is plenary. United States v. Browne, 834 F.3d 403, 408 (3d
Cir. 2016).
20
   Appellant’s Br. 33.
21
   Appellant’s Br. 29–30.
22
   Fed. R. Evid. 902(11).
23
   We also note that Senat likely waived any argument that the record does not meet the
elements of Rule 803 based on defense counsel’s characterization of her objection at trial.
App. 422 (“I understand it’s a business record. My objection was that I just didn’t think
this was the appropriate person to be asking these question[s].”).
24
   See United States v. Catabran, 836 F.2d 453, 458 (9th Cir. 1988) (“Any question as to
the accuracy of the [records] . . . would have affected only the weight of the [records], not
their admissibility.”).



                                                                                              7